UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4953



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEFFERY AUSTIN MCNEFF,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00369)


Submitted: February 15, 2007              Decided: February 20, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Parrott, Federal Defenders of Western North Carolina, Inc.,
Charlotte, North Carolina, for Appellant.      C. Nicks Williams,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffery   Austin   McNeff    pled    guilty   to    one    count   of

possession of a firearm after having been convicted of a crime

punishable by more than one year of imprisonment in violation of 18

U.S.C. § 922(g) (2000).    The district court determined that McNeff

qualified for sentencing as an armed career criminal and sentenced

him to the statutory minimum 180 months of imprisonment.                       On

appeal, counsel filed an Anders* brief, in which she states that

there are no meritorious issues for appeal, but suggests that the

district court erred in sentencing McNeff as an armed career

criminal.   McNeff has filed a pro se supplemental brief in which he

repeats counsel’s assertion and raises other claims related to his

conviction and sentence.       We affirm.

            In   considering   whether     the   district      court   properly

designated McNeff as an armed career criminal, this court reviews

the district court’s legal determinations de novo and its factual

findings for clear error. United States v. Wardrick, 350 F.3d 446,

451 (4th Cir. 2003).    Our review of the record leads us to conclude

that no error occurred in applying the armed career criminal

statute in this case.    United States v. Thompson, 421 F.3d 278, 284

(4th Cir. 2005), cert. denied, 126 S. Ct. 1463 (2006).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for


     *
      Anders v. California, 386 U.S. 738 (1967).

                                   - 2 -
appeal.   We have considered the arguments asserted in McNeff’s pro

se supplemental brief and find them to be without merit.        We

therefore affirm McNeff’s conviction and sentence.      This court

requires that counsel inform McNeff, in writing, of the right to

petition the Supreme Court of the United States for further review.

If McNeff requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on McNeff.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -